Title: From George Washington to William Preston, 28 February 1774
From: Washington, George
To: Preston, William

 

Sir,
Mount Vernon Feby 28th 1774

I took the liberty before I left Williamsburg (at least the neighbourhood of it, about the 1st of December last) to address a pretty long Letter to Colo. Andw Lewis respecting my Claims under the Proclamation of 1763—I also Inclos’d him a Survey made by Captn Crawford upon the Great Kanhawa, at the mouth of Cole River, as a Location for the purchase I had made of Mr Thruston, begging him (that is Colo. Lewis) as I had only heard, but was upon no certainty of your being at the Oyer Court (if he thought there was no impropriety in it, and I saw none) to get the favour of you to give me a Certificate of this Survey, that I might, for the Reasons I then gave him, and shall mention to yo⟨u,⟩ obtain a Patent for it immediately; The Colo. wrote me that you were obliging enough to promise tha⟨t,⟩ but as the Council came to a Resolution to permit the Officers to Survey their Lands in thousand Acre Lots, he thought it might alter my Plans; & therefore returnd the Warrant & Survey Inclosd ⟨mutilated⟩ me, which for want of oppy I have never ⟨had it⟩ in my power of sending till now, that it goes by Expr⟨ess⟩ in hopes of obtaining such a Certificate for the Secretary’s Office, as will enable me to procure my Patent from thence immediately.
The Reason’s for my Inclining to take this Land (which I am told is far from being of the first quality) are candidly these—It lyes in the first place near the ⟨bulk⟩ of my Land under the Proclamation of 1754; ⟨which⟩ by being contiguous ⟨to my⟩ other, can be superi⟨nte⟩nded & managed with gr⟨eater⟩ ease. In the next p⟨lac⟩e, I really do not k⟨now where⟩ else to locate it—a⟨n⟩d, in the third place, ⟨which I⟩ may with truth add, ⟨is⟩ the only reason for ⟨wishing⟩ for your Certificate by the return of the bear⟨er, I am⟩ not without my fears that we may yet ⟨meet with⟩ some rubs before this matter is finishd, ⟨for you⟩ must know, that disparing about th⟨is time⟩ last year of obtaining these Lands in th⟨is Govern⟩ment, I commissioned Mr Wood, who was ⟨going to⟩ West Florida, to locate my quantity there; and that, upon application to the Govr who had not been long from England, he was told that it was Lord Hilsborough’s Instruction’s,

or opinion to him that this Bounty was intended to the Regulars on⟨ly⟩—this, though I consider it in no other light than as one, among many proofs, of that Nobleman’s Malignant disposition to American’s, & fraught with the most unjustifiable partiality, yet, there is no telling wht may be the result of an enq⟨uiry,⟩ should Lord Dunmore upon hearing of it, think proper to make one—This, believe me Sir, as I can see no cause why Americans (who have serv’d his Majesty in the late War with as much fidelity, & without presumption, with as much Success, as his British Troops) should be stigmatiz’d, is the only reason for my being sollicitous to obtain my Patent without loss of time, as I can upon my honour assure you, that I believe the Survey is justly & accurately made & will be sworn to at any time, by the Surveyor as he has ⟨promi⟩sd me to inform you. The Tract indeed, ⟨mea⟩sures 50 acres more than I am entitled to which must not appear in the Certificate, as it will be a bar to the Issuing of the Pat⟨ent⟩. If therefore it is necessary to reduce ⟨the⟩ Survey please to strike it of at the upper end of the Tract.
Upon my receiving a Grant of this Land I will pay you the same Fees as if you had actually gone to the spot, & made the Survey; besides acknowledging myself ⟨exce⟩edingly obliged to you for the favour of aiding ⟨me⟩ in the desird dispatch ⟨as I⟩ receivd my warra⟨nts⟩ undirected, in order ⟨that I might have the grea⟩ter latitude, this ⟨one⟩ comes in like ma⟨nn⟩er to you; which you ⟨will⟩ please to direct w⟨he⟩n executed, & not be⟨fore⟩. In order to explain the Reason of this ⟨Surv⟩ey (now Inclosd to you) appearing as pa⟨rt of the⟩ 200,000 Acres, I must observe, that some ⟨part⟩ of the Work being done by Captn Crawford ⟨hims⟩elf, & some by his Deputy, they did not di⟨scover⟩ that they had, between them, overrun the quantity till after this Survey, & one other opposite to it, on the Kanhawa (which I am now applying for in Botetourt) were made—In short the mistake would not, I believe, have been discoverd at all; if it had not been for me, when I came to compare the different Tracts, in order to the allotment of them—this other Tract, in Botetourt, contains 18 Acres less than 3000; and it is very unlucky for me (as I obtaind my Warrants before the Indulgence of Surveying in 1000 Acre Lots) that I am obliged to send my own Warrant for 5000 to that County, in order to secure that Tract, as I do not

know where any more Land in that district is to be had; & want to shift the remaining 2000 into Fincastle; which I must yet do, as Captn Bullett has offer’d me a Tract Surveyed by him, about twenty odd Miles from the Falls of Ohio, & of from it upon Salt River, Including a Salt Pond—this Tract, thus circumstanced, I beg the favour of you to e⟨nter in⟩ my name; as I will contrive to have ⟨mutilatedning part of mutilated⟩ Warrent for Bot⟨mutilated⟩propriated to ⟨mutilated⟩ purpose. I do not ⟨mutilated⟩ to be more particular in the Location ⟨mutilated⟩ Bullet has either neglected to furnish me with ⟨mutilated⟩ Minute description of the spot, with a Plo⟨t mutilated⟩ agreeable to his promise, or, his Letter has ⟨mutilated⟩carried as he ag⟨mutilated⟩d before his Brother ⟨mutilated⟩ have the Land upon certain conditions ⟨mutilated⟩ were them concluded upon—to the best ⟨mutilated⟩collection, the above, is the substance of ⟨mutilated⟩ told me in respect ⟨to⟩ the situation of this ⟨mutilated⟩ Pond which he says ⟨mutilated⟩vers a pretty large ⟨mutilated⟩ of Ground; I beleive ⟨mutilated⟩e also said this Tract ⟨mutilated⟩ Lower down the Oh⟨io t⟩han the Falls, as well as ⟨a⟩ little wide of it, upon the River abovementione⟨d.⟩ I shall add no more than my hopes of havin⟨g⟩ my business done agreeably to the requests herein containd, and to wish you an agreeable Season for the accomplishment of your business being with very great esteem Dr Sir—Yr Most Obt Hble Servt

Go: Washington

